The opinion of the Court, Shepley, C. J., Tenney, Howard and Appleton, J. J., was delivered by
Howard, J.,
orally. — The fourth section of the bankrupt law provides that, in a case like this, the discharge certificate shall operate as a complete bar, and be, of itself, conclusive. It is not necessary to prove the proceedings had in the court of bankruptcy, preliminary to its decree granting the discharge. Exceptions sustained.
The motion, filed by the plaintiff, that judgment may be rendered on inspection of the record under the plea of nul tiel record, and that, if in favor of the plaintiff, an execution may be awarded, running against the land, cannot now be granted. Further opportunity of being heard must be furnished to the other party. Motion dismissed.